Case 20-30037-KKS Doc15 Filed 01/16/20 Pagei1of5

UNITED STATES BANKRUPTCY COURT —
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

IN RE:

FLORIDA FIRST CITY BANKS, INC.
Case No.: 20-30037-JCO
Chapter 11
Debtor-in-Possession.

 

STATEMENT OF NEED FOR EMERGENCY HEARING ON MOTION
FOR ORDERS PURSUANT TO 11 U.S.C. §§ 105(a) AND 363(b); FED. R.
BANKR. P. 2002, 6004, 9014, AND 9019; (I) APPROVING (A) BIDDING
PROCEDURES AND (B) THE FORM AND MANNER OF NOTICE OF (i)
THE SALE OF CERTAIN ASSETS AND (ii) GRANTING RELATED
RELIEF; (11) AUTHORIZING AND APPROVING (A) THE SALE OF
CERTAIN ASSETS; (II) WAIVING THE 14-DAY STAY OF FED. R.
BANKR. P. 6004(h) AND REQUEST FOR EMERGENCY HEARING TO
CONSIDER BIDDING PROCEDURES (Doce. 11)

 

I, the undersigned, request an emergency hearing on the Motion for Orders
Pursuant to 11 U.S.C. §§ 105(a) AND 363(b); Fed. R. Bankr. P. 2002, 6004, 9014
AND 9019; (1) Approving (A) Bidding Procedures and (B) The Form and Manner
of Notice of (i) The Sale of Certain Assets and (ii) Granting Related Relief; (II)
Authorizing and Approving (A) The Sale of Certain Assets and; (III) Waiving the
14-Day Stay of Fed. P. Bankr. P. 6004(h) and Request for Emergency Hearing to

Consider Bidding Procedures (doc. 11) (the “Motion”).

 
Case 20-30037-KKS Doc15 Filed 01/16/20 Page 2of5

[request that the matter be heard on or before January 24, 2020.

1. I UNDERSTAND AND AGREE that an emergency hearing shall
ordinarily be held only where direct, immediate, and substantial harm will occur to
(a) the interest of an entity in property; (b) the estate; or (c) the Debtor’s ability to
reorganize if the parties are not able to obtain an immediate resolution of the dispute
(N.D. Fla LBR 9073-1B.) I HEREBY CERTIFY:

2. There is a true necessity for an emergency hearing because direct,
immediate, and substantial harm will occur to the interest of an entity in property.
the estate, and the Debtor’s ability to reorganize if the parties are not able to obtain
an immediate resolution of the issues in the Motion.

3, The relief requested is an Emergency Hearing to occur on or before
January 24, 2020, on the Motion. The Motion requests (1) entry of “Bidding
Procedures Order,” which (i) approves the Bidding Procedures; (ii) approves the
Bidding Protections, including the Stalking Horse Bidder fee, the Initial Minimum
Overbid, and the bidding increments described below (iii) approves the form and
manner of the Notice of Sale and (iv) grants related relief; and (2) that the Court set
a Sale Hearing within thirty (30) days of the entry of any Bidding Procedures Order.

4, At the Sale Hearing, Debtor requests entry of an Order (the “Sale
Order”), which (i) approves the Agreement; (ii) confirms that the sale of the Shares

shall be free and clear of all Encumbrances; (iii) waives the 14-day stay incorporated

 
Case 20-30037-KKS Doc15 Filed 01/16/20 Page3of5

by Bankruptcy Rules 6004(h) and 6006(d); and (vii) approves certain findings of
fact and conclusions of law, including, without limitation, that all requirements
imposed by Bankruptcy Code section 363(f) have been satisfied, that the Purchaser
is a good faith purchaser entitled to the protections of Bankruptcy Code Section
363(m), and that the terms of the Sale are fair and reasonable.

5, This matter must be heard on an emergency basis specifically because
the Debtor commenced this case in accordance with the requirements of a written
Plan of Merger and Merger Agreement dated January 14, 2020. The Merger
Agreement, as set forth in the Motion, requires entry of the Bidding Procedures
Order within 10-days of the Petition Date and requires that the Sale Hearing be held
within 30 days of the entry of the Bidding Procedure Order. Such shortened time
frame was warranted by the uncertainty and risk this filing causes for the Debtor’s
business operations as holding company of a federally commissioned bank.

6. Pursuant to the Local Rules of this Court and the District Court for the
Northern District of Florida (N.D, Fla Loc. R. 7.1(B)), J. Steven Ford proposed co-
counsel to the Debtor in Possession has conferred with counsel for the Purchaser
who has assented to the requested relief. J. Steven Ford has spoken to the attorney
for creditor Wilmington Trust Company, who indicated that Wilmington is unable
to consent at this time until it has obtained and reviewed the Motion and other

relevant documents. J. Steven Ford has also placed a call to the President and CEO

 
Case 20-30037-KKS Doc15 Filed 01/16/20 Page4of5

of First National Banker’s Bank, the secured creditor, but has not yet spoken to him.

7, Asamember of the Bar of the Court, that I have carefully examined the
matter under consideration and to the best of my knowledge, information, and belief
formed after reasonable inquiry, all allegations are well grounded in fact and all
contentions are warranted by existing law or good faith arguments for the extension,
modification, or reversal of existing law can be made. The matter under
consideration is not interposed for any improper purpose, such as to harass, or to
cause delay.

8. The necessity of this emergency hearing has not been caused by a lack
of due diligence on my part, but has been brought about by circumstances beyond
my control or that of my client.

Dated this 16" day of January 2020.

/s/ J. Steven Ford

J. STEVEN FORD, ESQUIRE
Florida Bar Number 512869
Wilson, Harrell, Farrington, Ford,
Wilson, Spain, & Parsons, P.A.
307 South Palafox Street
Pensacola, Florida 32502
Telephone: (850) 438-1111
Facsimile: (850) 432-8500
isf@whsf-law.com
melissa@whsf-law.com

Attorney for Florida First City Banks, Inc

 
Case 20-30037-KKS Doc15 Filed 01/16/20 Page5of5

/s/ Jodi D. Dubose

JODI D. DUBOSE

Florida Bar No. 52651

41N. Jefferson St., Suite 111

Pensacola, FL 32502

(850) 637-1836

jdubose@srbp.com

Attorney for Florida First City Banks, Inc

 
